Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 11,074,759. This is a statutory double patenting rejection.


The following is a claim comparison of claims 1-9 of the instant application and claims 1-9 of U.S. Patent 11,074,759.

Application No. 17/385,664
U.S. Patent 11,074,759
1. A virtual local presence display system, comprising: 
a display device; 
an extraction engine capable of automatically disassociating a virtual local presence from a production background; 
a first data feed of an actual background in which the display device resides; 
a background data feed of a plurality of optional backgrounds including at least the production background of the virtual local presence; 
a stream subject data feed of an extracted one of the virtual local presence extracted from the production background; 
an integrated data feed in which the virtual local presence and at least one background are integrated; 
a first processing module having a receiver capable of receiving the first data feed, the background data feed, the stream subject data feed and the integrated data feed, and assessing a plurality of focal lengths to focal planes for the virtual local presence in the production background, and in a selected one of other backgrounds; and 
a second processing module for causing displaying, on the display device, the virtual local presence at a suitable location with regard to the focal planes in the selected one of the other backgrounds.
1. A virtual local presence display system, comprising: 
a display device; 
an extraction engine capable of automatically disassociating a virtual local presence from a production background; 
a first data feed of an actual background in which the display device resides; 
a background data feed of a plurality of optional backgrounds including at least the production background of the virtual local presence; 
a stream subject data feed of an extracted one of the virtual local presence extracted from the production background; 
an integrated data feed in which the virtual local presence and at least one background are integrated; 
a first processing module having a receiver capable of receiving the first data feed, the background data feed, the stream subject data feed and the integrated data feed, and assessing a plurality of focal lengths to focal planes for the virtual local presence in the production background, and in a selected one of other backgrounds; and 
a second processing module for causing displaying, on the display device, the virtual local presence at a suitable location with regard to the focal planes in the selected one of the other backgrounds.
2. The virtual local presence display system of claim 1, wherein the extraction engine is thin client.
2. The virtual local presence display system of claim 1, wherein the extraction engine is thin client.
3. The virtual local presence display system of claim 1, wherein the first processing module is thin client.
3. The virtual local presence display system of claim 1, wherein the first processing module is thin client.
4. The virtual local presence display system of claim 1, wherein the second processing module is thin client.
4. The virtual local presence display system of claim 1, wherein the second processing module is thin client.
5. The virtual local presence display system of claim 1, wherein the extraction engine further includes assessment, blocking or removal of colors.
5. The virtual local presence display system of claim 1, wherein the extraction engine further includes assessment, blocking or removal of colors.
6. The virtual local presence display system of claim 1, wherein the first processing module further includes assessment, blocking or removal of colors.
6. The virtual local presence display system of claim 1, wherein the first processing module further includes assessment, blocking or removal of colors.
7. The virtual local presence display system of claim 1, wherein the extraction engine comprises motion tracking of the virtual local presence.
7. The virtual local presence display system of claim 1, wherein the extraction engine comprises motion tracking of the virtual local presence.
8. The virtual local presence display system of claim 1, wherein the virtual local presence is three-dimensional (3D).
8. The virtual local presence display system of claim 1, wherein the virtual local presence is three-dimensional (3D).
9. The virtual local presence display system of claim 1, wherein the display device is one of augmented reality glasses, a basic video screen, or a mobile device.
9. The virtual local presence display system of claim 1, wherein the display device is one of augmented reality glasses, a basic video screen, or a mobile device.


Claims 1-9 of the instant application are identical to claims 1-9 of U.S. Patent 11,074,759 as shown in the claim chart above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613